            Case 1:19-cr-00285-EGS Document 5 Filed 08/22/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                       Holding a Criminal Term

                                Grand Jury Sworn in on May 7,2019

UNITED STATES OF        AMERICA                 :       CRIMINAL NO.
                                                :

                v.                              :       MAGISTRATE NO. 19-MJ-0217
                                                :
REUBEN      NWENZE,                             :       VIOLATION:
                                                :       18 U.S.C. $ 922(g)(l)
                        Defendant.              :       (Unlawful Possession ofa Firearm by a
                                                :       Person Convicted of a Crime Punishable
                                                :       by Imprisonment for a Term Exceeding
                                                :       One Year)

                                                :       FORFEITURE: 18 U.S.C. $ 924(d),
                                                :       2lU.S.C. $ 853(p) and 28 U.S.C. $ 2a6l(c)

                                         INDICTMBNT
        The Grand Jury charges that:

                                             COUNT ONB

        On or about August 20,2019, within the District of Columbia, REUBEN NWENZE, knowing he

had previously been convicted of a crime punishable by imprisonment for a term exceeding one year, in the

Superior Court for the District of Columbia, Criminal Case No. 2018-CF3-006213, did unlawfully and

knowingly receive and possess a firearm, that is, a Colt series 90-380 Pony, .380 caliber semi-automatic

handgun, and   did unlawfully and knowingly receive and      possess ammunition,    that is, .380 caliber

ammunition, which had been possessed, shipped, and transported in and affecting interstate and foreign

commerce.

        (Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by
        Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States Code,
        Section 922(g)(t))
                Case 1:19-cr-00285-EGS Document 5 Filed 08/22/19 Page 2 of 2



                                       FORFEITTJRE ALLEGATION

           1.      Upon conviction ofthe offense alleged in Count One ofthis Indictment, the defendant shall

forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section246l(c), any firearms and ammunition involved in or used in the knowing commission

of this offense, including but not limited to a Colt series 90-380, .380 caliber semi-automatic handgun, and

.3   80 caliber ammunition.

          2.       Ifany ofthe property described above      as being subject   to forfeiture, as a result ofany act

or omission of the defendant:

           (a)     cannot be located upon the exercise ofdue diligence;

           (b)     has been transferred or sold to, or deposited with, a third party;

           (c)     has been placed beyond thejurisdiction    ofthe Court;

           (d)     has been substantially diminished in value; or

           (e)     has been commingled with other property that cannot be subdivided without          difficulty;

the defendant shallforfeit to the United States any other property of the defendant, up to the value of the

property described above, pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

28, United States Code, Section246l(c\.

           (Criminat Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21, United
           States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                                     A TRUE BILL:


                                                     FOREPERSON.
q務 ゝに                κ.ι         θ
Attorney of the United States in
and for the District of Columbia.




                                                         2
